                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



STRATEGIC ENERGY CONCEPTS, LLC,

                   Plaintiff,



v.                                     MEMORANDUM OF LAW & ORDER
                                       Civil File No. 16-463 (MJD/BRT)

OTOKA ENERGY, LLC, et al.,

                   Defendants.

Arthur G. Boylan, Philip J. Kaplan, Norman H. Pentelovitch, and Peter J.
McGilligott, Anthony Ostlund Baer & Louwagie P.A., Counsel for Plaintiff
Strategic Energy Concepts, LLC.

Andrew J. Pieper, Eric A. Bartsch, and Margaret E. Dalton, Stoel Rives LLP,
Counsel for Defendants Otoka Energy, LLC; Buena Vista Biomass Development,
LLC; Amador Biomass, LLC; and Buena Vista Biomass Power, LLC.



       This matter is before the Court on Plaintiff’s Motion to Enter Final

Judgment Pursuant to Rule 54(b). [Docket No. 201] The background facts of

this case are set forth in detail in the Court’s March 28, 2019 Order. [Docket No.

200]

       On March 28, 2019, the Court granted Defendants’ motions for summary

judgment and dismissed the Amended Complaint. Because the counterclaims of

                                         1
Defendant Otoka Energy, LLC (“Otoka”) against Plaintiff Strategic Energy

Concepts LLC (“Strategic Energy”) remained, no judgment was entered. Otoka

asserts two counterclaims: Counterclaim Count 1: Breach of Contract; and

Counterclaim Count 2: Breach of Fiduciary Duty. [Docket No. 65]

      Plaintiff now requests that the Court enter final judgment on dismissal of

the Amended Complaint so that it can immediately appeal the Court’s decision.

Defendants Otoka; Buena Vista Biomass Development, LLC (“BVBD”); Buena

Vista Biomass Power, LLC (“BVBP”); and Amador Biomass, LLC (“Amador”)

(collectively, the “Otoka Defendants”) oppose Plaintiff’s motion.

      When an action presents more than one claim for relief – whether as
      a claim, counterclaim, crossclaim, or third-party claim – or when
      multiple parties are involved, the court may direct entry of a final
      judgment as to one or more, but fewer than all, claims or parties
      only if the court expressly determines that there is no just reason for
      delay.

Fed. R. Civ. P. 54(b).

      “Before certifying that there is no just reason for delay under Rule 54(b),

the district court must consider both the equities of the situation and judicial

administrative interests, particularly the interest in preventing piecemeal

appeals.” Clos v. Corr. Corp. of Am., 597 F.3d 925, 928 (8th Cir. 2010) (citation

omitted).

                                          2
      “[T]he district court must undertake a two-step analysis when deciding

whether to certify an order under Rule 54(b).” Downing v. Riceland Foods, Inc.,

810 F.3d 580, 585 (8th Cir. 2016). First, the Court “must first determine that it is

dealing with a final judgment . . . in the sense that it is an ultimate disposition of

an individual claim.” Id. (citation omitted). In this case, the parties agree that

the Court is dealing with a final judgment: the Court’s March 28, 2019 Order

disposes of all claims brought by Strategic Energy against Defendants.

      Second, the district court must determine whether a just reason for
      delay exists. In making such determination, the district court must
      consider both the equities of the situation and judicial administrative
      interests, particularly the interest in preventing piecemeal appeals.
      It is a long-standing rule of the Eighth Circuit that [c]ertification
      should be granted only if there exists some danger of hardship or
      injustice through delay which would be alleviated by immediate
      appeal.

Id. (citations omitted). The appellate court has

      identified several factors that should be considered in determining
      whether danger or hardship through delay exists:

      (1) the relationship between the adjudicated and unadjudicated
      claims; (2) the possibility that the need for review might or might
      not be mooted by future developments in the district court; (3) the
      possibility that the reviewing court might be obliged to consider the
      same issue a second time; (4) the presence or absence of a claim or
      counterclaim which could result in setoff against the judgment
      sought to be made final; (5) miscellaneous factors such as delay,



                                           3
      economic and solvency considerations, shortening the time of trial,
      frivolity of competing claims, expense, and the like.

Id. at 585–86 (citation omitted). “Rule 54(b) certifications should neither be

granted routinely nor as an accommodation to counsel.” Huggins v. FedEx

Ground Package Sys., Inc., 566 F.3d 771, 774 (8th Cir. 2009) (citations omitted).

The desire to “avoid the potential for multiple trial . . . and . . . inconsistent jury

verdicts involving the same incident” is insufficient to distinguish a case from

any other “civil action where some, but not all, of the defendants are dismissed

before trial.” Id. (citation omitted).

      The Court concludes that the relevant factors weigh against granting a

Rule 54(b) certification. First, the dismissed claims and the counterclaims are

interrelated. Strategic Energy claims that it was entitled to a $1.1 million

payment, which, in turn, the Court has held was contingent on certain funds

being available. One reason the funds were not available was related to the

Plant’s failure to achieve Commercial Operation. Otoka’s counterclaims are

based on the allegation that Strategic Energy mismanaged the Plant’s

relationship with the Sacramento Municipal Utility District (“SMUD”), which

caused the Plant to fail to achieve Commercial Operation by the deadline, led to

Antrim failing to make the contingent installment payments, and ultimately

                                            4
forced Otoka to loan money to the Project, money it ultimately lost. The failure

to achieve Commercial Operation and the cause of that failure are key issues in

both the claims in the Amended Compliant and the first counterclaim. Otoka

also alleges that Strategic Energy breached its fiduciary duty during the

negotiation of the Membership Interest Purchase Agreement (“MIPA”) by

misleading Otoka regarding the Plant’s condition and its ability to achieve

Commercial Operation. This breach of fiduciary duty counterclaim is

intertwined with Strategic Energy’s breach of fiduciary duty claim against Otoka,

in which Strategic Energy claims that Otoka acted nefariously in the negotiation

of the MIPA. The two claims address the same two parties’ fulfillment of their

fiduciary duties during the negotiation of the same contract.

      Second, there is the possibility that the need for review might be mooted

by future developments in the district court. If Otoka successfully proved at trial

that Strategic Energy breached its fiduciary duty to Otoka and that Strategic

Energy caused and concealed the Plant’s inability to achieve Commercial

Operation, Strategic Energy might decide not to appeal dismissal of its claims

against Otoka.




                                         5
      Third, if the Court were to certify the dismissal for immediate review,

there would be the possibility that the Eighth Circuit would be obliged to

consider the same issue a second time. If the parties appeal the outcome of the

counterclaims, the Eighth Circuit would again have to examine the parties’

negotiation of the tax equity transaction, the cause for the failure of the Project to

achieve Commercial Operation, and the cause of the Project’s ultimate failure.

      The fourth factor, the presence or absence of a claim or counterclaim which

could result in setoff against the judgment sought to be made final, weighs in

favor of certification because the judgment sought to be made final is a dismissal

and not a monetary award.

      Finally, the miscellaneous factors weigh against certification. Certifying

the dismissal for appeal would cause extensive delay in the proceedings on the

counterclaims. Additionally, the parties and court system would expend

additional resources on an appeal on a complex matter while the prospect of a

second appeal on overlapping issues looms years in the future.

      In sum, the Court concludes that this is not a case in which Rule 54(b)

certification is appropriate. There are no dangers of hardship or injustice posed

by following the established course in which a final judgment is not entered until



                                          6
all of the claims and counterclaims are disposed of. The equities of the situation

and judicial administrative interests, particularly the interest in preventing

piecemeal appeals, weigh strongly against premature certification. “[J]udicial

economy will best be served by delaying appeal until all issues can be confronted

by [the appellate] court in a unified package. Such a course is particularly

desirable where [as here] the adjudicated and pending claims are closely related

and stem from essentially the same factual allegations.” Huggins, 566 F.3d at 775

(citation omitted).

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      Plaintiff’s Motion to Enter Final Judgment Pursuant to Rule 54(b)
      [Docket No. 201] is DENIED.




Dated: July 30, 2019                   s/ Michael J. Davis
                                       Michael J. Davis
                                       United States District Court




                                         7
